Citation Nr: 0027074	
Decision Date: 10/12/00    Archive Date: 10/19/00

DOCKET NO.  97-31 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for chronic 
lumbosacral strain, rated as 20 percent disabling prior to 
December 30, 1999. 

2.  Entitlement to an increased rating for chronic 
lumbosacral strain, rated as 40 percent disabling from 
December 30, 1999.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

The veteran had active service from January 1985 to December 
1989.

This appeal arises from a June 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, that increased the evaluation 
of the veteran's service-connected lumbosacral strain (low 
back disability) to 20 percent, effective December 3, 1996.  
The veteran has appealed to the Board of Veterans' Appeals 
(Board) for favorable resolution.

In a July 2000 RO rating action, a 40 percent rating was 
assigned for the veteran's low back disability, effective 
December 30, 1999.  The veteran has continued to voice her 
dissatisfaction with the rating assigned.  Inasmuch as a 
higher evaluation is potentially available, and as the issue 
of an increased rating was already in appellate status at the 
time of the December 1999 rating action, the Board will 
consider entitlement to an increased rating for lumbosacral 
strain for the entire appeal period.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  The Board has recharacterized the issues 
as indicated on the title page to reflect the staged ratings 
assigned by the RO.  

The veteran has not requested a hearing.

The issues of entitlement to an a rating in excess of 40 
percent for low back disability under the provisions of 
38 C.F.R. § 3.321(b)(1) and to a total disability rating for 
compensation based on individual unemployability (TDIU) will 
be addressed in the REMAND portion of the decision.  


FINDINGS OF FACT

1.  All relevant evidence for equitable disposition of the 
claim has been obtained to the extent possible.

2.  Prior to December 30, 1999, the veteran's service-
connected lumbosacral strain has been manifested by 
limitation of motion in forward flexion to as little as no 
flexion, loss of lateral motion with pain in all planes, 
muscle spasm, and muscle weakness.

3.  Since December 30, 1999, the veteran's service-connected 
lumbosacral strain has been manifested by severe limitation 
of motion in forward flexion with some loss of range of 
motion in all other planes; no muscle spasm, weakness, loss 
of endurance, or fatigue was shown during this period. 


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent schedular rating for severe 
limitation of motion of the lumbar spine are met during the 
period prior to December 30, 1999.  38 U.S.C.A. § 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5292, 5293, 5295 (1999).

2.  The criteria for a schedular rating greater than 40 
percent for the lumbar spine during the period since December 
30, 1999, are not met.  38 U.S.C.A. § 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claim for an increased rating is capable of substantiation 
and is therefore well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  A claim that a service-connected 
condition has become more severe is well grounded where the 
claimant asserts that a higher rating is justified due to an 
increase in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 
(1992).  The Board also is satisfied that all relevant facts 
have been properly developed and no further assistance to the 
veteran is required in order to comply with the duty to 
assist.  Id.


I.  Factual Background

Available service medical records (SMRs) reflect that the 
veteran was involved in an accident where the in which she 
was riding hit an embankment in February 1987.  She had 
broken glasses with facial cuts and bruises.  An emergency 
room report notes no spinal fractures on X-ray but that glass 
had gone into an eye.  Treatment reports from following days 
note complaint of back and neck pain.  September and October 
1987 reports note physical therapy for pain and limitation of 
motion of the trunk.

The veteran was admitted to a VA hospital in June 1994 with 
complaint of low back and flank pain, tingling in the left 
leg, and urinary bladder symptoms.  X-rays showed a partially 
sacralized transition vertebra at the lumbosacral junction 
with evidence of compression.  Further evaluation for pelvic 
pain was recommended.  The veteran was discharged the next 
day and noted to be fully employable.

In August 1994, the RO established service connection for low 
back strain and assigned a noncompensable rating under 
Diagnostic Code 5295. 

In December 1996, the veteran reported increased back pain 
and limitation of motion that hampered her employment.  She 
reported recent VA treatment and reported that arthritis had 
set in.  She submitted a statement from a lay witness who 
reported that the veteran was unable to drive or do normal 
chores because of her back.  She submitted a November 1996 
chiropractor's report reflecting complaint of back pain, 
muscle spasm, headaches, and limitation of motion of the 
lumbar and cervical spine.  The chiropractor's diagnosis was 
chronic cervical and lumbar sprain/strain with 
cervicobrachial syndrome and cervicothoracic segmental 
dysfunction.

The VA obtained VA outpatient reports dated in 1996 and 1997 
that note chronic back pain.  A February 1996 X-ray showed 
partial lumbarization of S1, spina bifida occulta at S1, and 
disc narrowing at S1-2.  A November 1996 report notes muscle 
spasm since the 1987 motor vehicle accident.  A December 1996 
MRI (magnetic resonance imaging) study reflects no herniation 
but minimal disc bulge at L3-4 and L4-5 with no impingement. 

According to an April 1997 VA general medical examination 
report, the veteran worked part-time as an auditor and took 
ibuprofen or naproxen for pain.  She reported that prolonged 
standing or sitting caused back pain.  The veteran declined 
to do forward bending because of reported pain.  Range of 
motion was to 15 degrees of extension, to 30 degrees of 
lateral bending, and to 20 degrees of rotation.  She declined 
toe and heel walking because of pain.  The diagnosis was 
chronic low back strain with X-ray evidence of degenerative 
disc disease.

According to a June 1997 rating decision, the RO assigned a 
20 percent rating effective from December 1996 under 
Diagnostic Code 5295.

In an August 1997 notice of disagreement (NOD), the veteran 
reported that her back prevented her from obtaining gainful 
employment.

In October 1997, the RO received additional VA outpatient 
reports that note continued back pain during 1997.  In 
addition, it reflects complaints of left-sided tingling.  An 
August 1997 report notes use of acupuncture for pain relief 
and a TENS (transcutaneous electrical nerve stimulation) unit 
for pain relief.  

The veteran underwent VA spine examination in January 1998.  
The veteran reported continuous back pain, especially in the 
cervical area.  She did not use crutches, braces, or a cane.  
The examiner reported that the veteran was able to do her 
usual occupation and daily activities and that she used the 
TENS unit.  There were no postural or fixed deformities.  
Musculature was normal without spasm or atrophy.  Range of 
motion was to 85 degrees of forward flexion, to 35 degrees of 
extension, to 30 degrees of bilateral flexion, and to 35 
degrees of bilateral rotation.  Deep tendon reflexes were 
normal and equal.  Sensation was present and no definite 
radiculopathy was seen.  Straight leg raising was negative at 
90 degrees, bilaterally.  The examiner noted that the 
examination was done at maximum disability and that no 
additional disability due to flare-ups was shown.  The 
examiner noted that April 1997 X-rays showed congenital spina 
bifida and a small amount of disc narrowing below L5.  The 
diagnoses were lumbosacral strain with congenital spina 
bifida occulta, disc space narrowing, and degenerative disc 
disease, minimal.  

In November 1998, the veteran reported that injections for 
pain and increased medication prevented her from driving or 
working.  She requested a 100 percent rating.  She said that 
her doctor told her not to drive or operate machinery.  

A November 1998 VA outpatient report notes three pain 
injections and acupuncture needles to relieve muscle spasm.  

In February 1999, the veteran submitted a claim for TDIU.

The veteran underwent VA spine examination in February 1999.  
The examiner noted complaint of continuous back pain from the 
neck to the lumbar spine and that the veteran was using a 
cane but was not wearing her TENS unit.  Deep tendon reflexes 
were normal and equal.  Sensory examination was normal.  
Strength in the lower extremities was equal but diminished.  
The veteran was unwilling to do straight leg raising.  Range 
of motion was to 45 degrees of flexion with pain and to 30 
degrees laterally, with pain.  The diagnosis was lumbosacral 
strain with congenital spina bifida occulta and minimal 
degenerative disc disease with residuals.

In April 1999, the RO received a letter from the county 
school system indicating that the veteran was employed as a 
substitute teacher.  The letter notes that she had earned 
$636.00 in the recent year.  

In a June 1999 rating action, the RO re-coded the disability 
under Diagnostic Code 5292 and continued a 20 percent rating.   

VA outpatient treatment reports received in September 1999 
reflect continued treatment for back pain, including trigger 
point injections and other medication.  VA issued a cane for 
walking in August 1999. 

A December 1999 VA spine examination report reflects that the 
examiner reviewed the claims file.  The examiner noted that 
the veteran did not use a crutch, brace, or other device and 
that the back did not flare-up, rather, it just hurt 
constantly.  The veteran had not worked in six months.  Range 
of motion was to 10 degrees of forward flexion and in 
backward extension, lateral flexion was to 15 degrees to the 
right and to 20 degrees to the left, rotation was to 15 
degrees to the right and to 25 degrees to the left.  All 
movements caused pain.  There was no fatigue, weakness, or 
lack of endurance.  There was no spasm, atrophy, postural, or 
fixed deformity.  There was no neurologic abnormality.  The 
examiner noted that the veteran continued to take Trazadone, 
ibuprofen, muscle relaxant, and periodic cortisone shots.  
The diagnosis was lumbosacral strain and the examiner noted 
that the X-rays were normal.  X-rays taken that day showed 
spina bifida occulta of L5 and joint space narrowing at L5-
S1, with no other changes since prior X-rays.

In a June 2000 rating action, the RO assigned a 40 percent 
disability rating effective from December 30, 1999, under 
Diagnostic Code 5292.  The RO assigned the rating on the 
basis of severe limitation of motion of the lumbar spine with 
no evidence of intervertebral disc syndrome or other 
significant impairment.  

II.  Legal Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4 (1999).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (1999).  Any reasonable doubt that arises 
in considering the evidence must be resolved in favor of the 
veteran.  See 38 C.F.R. § 4.3 (1999).  The veteran's entire 
history is reviewed when making disability evaluations.  See 
38 C.F.R. §§ 4.1, 4.2, 4.41 (1999); Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  The regulations do not 
give past medical reports precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The evaluation of the same disability under various diagnoses 
is to be avoided. Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Dyspnea, tachycardia, 
nervousness, fatigability, etc., may result from many causes; 
some may be service connected, others, not.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (1999).  

Disabilities will be rated on the basis of functional 
impairment.  Weakness is considered as important as 
limitation of motion and a part that becomes painful on use 
must be regarded as seriously disabled.  It is the intent of 
the rating schedule to recognize painful motion with joint or 
periarticular pathology as productive of disability.  
38 C.F.R. §§ 4.40, 4.45, 4.59 (1999).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter referred to as the Court) held that in 
evaluating a service-connected disability, the Board erred in 
not adequately considering functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  In DeLuca, the Court held that a 
Diagnostic Code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Court remanded the case to the Board to 
obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over a period of time.  The 
Court also held that the examiner should be asked to 
determine whether the joint exhibited weakened movement, 
excess fatigability or incoordination; if feasible, these 
determinations were to be expressed in terms of additional 
range-of-motion loss due to any weakened movement, excess 
fatigability or incoordination.  However, in that regard, the 
Board notes that the provisions of 38 C.F.R. §§ 4.40 and 4.45 
should be considered in conjunction only with the Diagnostic 
Codes predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7 (1996).  

Under Diagnostic Code 5292, moderate limitation of motion of 
the lumbar spine warrants a 20 percent evaluation.  A 40 
percent evaluation requires severe limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (1999).  

Diagnostic Code 5293, intervertebral disc syndrome, offers 
ratings higher than 20 percent for certain symptoms.  A 40 
percent evaluation requires severe intervertebral disc 
syndrome with recurring attacks with intermittent relief.  A 
60 percent evaluation is warranted for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (1999). 

Diagnostic Code 5295 provides that a 20 percent evaluation is 
warranted when there is muscle spasm on extreme forward 
bending and loss of lateral spine motion, unilateral, in the 
standing position.  A 40 percent evaluation is warranted for 
severe lumbosacral strain manifested by listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space.  A 40 percent 
evaluation is also warranted if only some of these 
manifestations are present if there is also abnormal mobility 
on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(1999). 

A.  Prior to December 30, 1999

The veteran's service-connected lumbosacral strain has been 
rated 20 percent disabling during the earlier time period.  
Therefore, the Board must consider whether there is a basis 
for assigning a higher rating during any portion of that time 
period under this or any other appropriate diagnostic code.  

Prior to December 30, 1999, the veteran's service-connected 
low back disability had been manifested by limitation of 
motion of motion in forward flexion to as little as no 
flexion with pain during most or all movement, loss of 
lateral motion, muscle spasm, osteoarthritic changes, 
narrowing of joint, and slight muscle weakness.  

Comparing those symptoms to the provisions of the rating 
schedule, the Board first notes that under Diagnostic Code 
5292, limitation of motion clearly approximates the criteria 
for a 20 percent rating.  However, the Board also notes that 
in assigning any rating for limitation of motion, it must 
consider the tenets of 38 C.F.R. §§ 4.40, 4.45, 4.59 and 
DeLuca, supra, to determine whether any additional impairment 
due to such factors as functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
would, in effect, approximate the criteria for a higher 
rating.  In this case, there is evidence of pain during 
movement in any plane and some slight weakness in the legs.  
Does this additional impairment approximate the criteria for 
the next higher (40 percent) rating for severe limitation of 
motion of the lumbar spine?  The Board notes, as did the 
Court in DeLuca, 8 Vet. App. at 205, that a part that becomes 
painful on use must be regarded as seriously disabled 
[emphasis in original].  Considering additional impairment, 
the Board finds that the criteria for the maximum (40 
percent) rating for limitation of motion of the lumbar spine 
are approximated; however, other diagnostic codes must be 
considered too. 

Diagnostic Codes 5285, 5286, and 5293 offer disability 
ratings higher than 40 percent for the spine.  Because 
neither vertebral fracture nor bony fixation (ankylosis) is 
shown, Diagnostic Codes 5285 and 5286 can be eliminated from 
further consideration.  The Board does find some lumbar 
symptoms that are compatible with Diagnostic Code 5293, 
intervertebral disc syndrome, however.  Earlier X-rays show 
disc space narrowing with minimal degenerative disc disease.  
Muscle spasm and some leg weakness were shown.  The veteran 
has apparently obtained little or no relief from pain, as she 
used a cane, wore a TENS unit, took pain relief medication, 
and received steroid injections and acupuncture treatments.  
What was not present during the earlier time period are most 
other radicular symptoms such as sciatic neuropathy, absent 
ankle jerk, or sensory changes.  Thus, without findings 
reflecting persistent symptoms compatible with pronounced 
sciatic neuropathy, the preponderance of the evidence is 
against finding that an increased schedular evaluation is 
warranted under Diagnostic Code 5293.  

In reaching this conclusion, the Board notes that the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 are for 
consideration in deciding whether the veteran is entitled to 
a 60 percent evaluation under Diagnostic Code 5293.  See 
VAOPGCPREC 36-97 (1997).  In this regard, the Board observes 
that the General Counsel of VA has held that, when, as here, 
a veteran has received less than the maximum evaluation under 
Diagnostic Code 5293 based upon symptomatology which includes 
limitation of motion, consideration must be given to the 
extent of the disability under 38 C.F.R. §§ 4.40 and 4.45, 
even though the rating corresponds to the maximum rating 
under another diagnostic code pertaining to limitation of 
motion, i.e., Diagnostic Code 5292.  Id.  

The Board finds, however, that even when DeLuca factors are 
taken into consideration, the disability is not productive of 
symptomatology that warrants an evaluation in excess of 40 
under this code.  In reaching this conclusion, the Board 
reiterates that, in order to warrant a 60 percent evaluation 
under this code, the disability must be productive of 
pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy and 
characteristic pain, demonstrable muscle spasm and an absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
Here, because most of these symptoms are not shown, the Board 
does not find that the criteria for pronounced intervertebral 
disc syndrome are more nearly approximated during the earlier 
time period.  Therefore, the Board grants a 40 percent 
schedular rating for severe limitation of motion under 
Diagnostic Code 5292 for the earlier time period.  

B.  Since December 30, 1999

Since December 30, 1999, the veteran's service-connected 
lumbosacral strain has been manifested by severe limitation 
of motion in forward flexion with some loss of range of 
motion in all other planes.  Although joint space narrowing 
at L5-S1 is shown, no muscle spasm, weakness, loss of 
endurance, or fatigue was shown during this period. 

Comparing these symptoms to the rating schedule, the Board 
finds that the criteria for severe limitation of motion of 
the lumbar spine continue to be approximated during the later 
time period and that the symptoms shown do not warrant a 
higher rating under any other diagnostic code.  As noted 
above, the symptoms are not compatible with pronounced 
intervertebral disc syndrome and therefore a 60 percent 
rating under that code need not be considered further.  
Therefore, the claim for a rating higher than 40 percent for 
the period beginning on December 30, 1999 is denied. 

After consideration of all the evidence, the Board finds that 
the preponderance of the evidence is against the claim for an 
increased schedular rating during the period beginning on 
December 30, 1999.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107(b) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).


ORDER

1.  A 40 percent rating is granted for chronic lumbosacral 
strain for the period prior to December 30, 1999, subject to 
the laws and regulations concerning the payment of monetary 
benefits. 

2.  Entitlement to an increased rating for chronic 
lumbosacral strain for the period from December 30, 1999, is 
denied.


REMAND

During the course of this appeal, the veteran has 
consistently alleged that the symptoms attributable to her 
service-connected low back disability are so severe that they 
present an exceptional or unusual a disability picture that 
warrants the assignment of a 100 percent rating, i.e., beyond 
that degree contemplated in the assigned evaluation.  The 
Board finds that these assertions raise a question as to 
whether, due to marked interference with employment, the 
regular schedular standards are inadequate to evaluate this 
disability.  Thus, on remand, the RO should again consider 
whether the criteria for invoking the procedures for 
assignment of an extra-schedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) are met.  

In this regard, it should be pointed out that when a question 
is raised as to whether the rating schedule adequately 
compensates for the peculiar circumstances of a claimant's 
case, the provisions of 38 C.F.R. § 3.321(b)(1) (1999) 
require that consideration be given to whether the veteran's 
case is an exceptional one, i.e., one where the schedular 
evaluation is found to be inadequate.  If so, the case is to 
be submitted by the RO to the Chief Benefits Director, or the 
Director, Compensation and Pension Service, either of whom is 
authorized to approve an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability.  Id.  
Although an extra-schedular rating, by definition, does not 
affect the Board's analysis on whether an increased schedular 
rating is warranted, it is nevertheless an integral part of 
the matter on appeal, Floyd v. Brown, 9 Vet. App. 88, 96 
(1996), and a remand for action under § 3.321(b)(1) is 
required.  See also Bagwell v. Brown, 9 Vet. App. 337 (1996).

In addition, in February 1999, the veteran applied for a 
TDIU.  In a June 1999 rating decision, the RO denied 
entitlement to TDIU.  The veteran submitted an NOD in July 
1999, expressing both disagreement with the decision, and a 
desire to add the issue to her current appeal.  To date, the 
RO has not issued the veteran an SOC on this issue. 

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) has held that an unprocessed notice of disagreement 
should be remanded, rather than referred, to the RO.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, 
this issue is remanded for the following action:

1.  The RO should obtain and associate 
with the claims file all outstanding 
records relating to the appellant's 
treatment for low back disability.  This 
specifically includes any outstanding 
from the Durham, North Carolina, VA 
Medical Center, as well as all other 
records from any facility or source 
identified by the appellant.  The aid of 
the veteran and her representative in 
securing these records, to include 
providing necessary authorizations, 
should be enlisted, as needed.  However, 
if any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.

2.  The RO should consider whether 
referral under § 3.321(b)(1) is 
appropriate.  The veteran should be given 
opportunity to present evidence and 
argument on this point.  If the case is 
referred to the Chief Benefits Director 
or the Director, Compensation and Pension 
Service, the ultimate outcome should be 
communicated to the veteran.  Whether the 
case is referred under § 3.321(b)(1) or 
not, a supplemental statement of the case 
(SSOC) should be issued.

3.  Then, after undertaking any 
additional development, including 
conducting any other medical examinations 
deemed warranted, and in light of the 
additional evidence obtained pursuant to 
the requested development, the RO should 
consider whether the veteran's low back 
disability warrants an evaluation in 
excess of 40 percent on an extraschedular 
basis.  In doing so, the RO should 
provide adequate reasons and bases for 
its decision, citing to all governing 
legal authority and precedent, and 
addressing all issues and concerns that 
are noted in this REMAND.

4.  If the benefits requested by the 
veteran continue to be denied, she and 
her representative must be furnished a 
supplemental statement of the case and 
given an opportunity to submit written or 
other argument in response thereto before 
her case is returned to the Board for 
further appellate consideration.  
Further, unless this matter is rendered 
moot, the RO should issue a statement of 
the case with respect to the denial of 
entitlement to TDIU.  The veteran should 
be informed that, under 38 C.F.R. 
§ 20.302 (1999), she has 60 days from the 
date of mailing of the statement of the 
case to file a substantive appeal or a 
request for an extension of time to do 
so.

After any development deemed necessary has been accomplished 
and, if a substantive appeal has been filed, the case should 
be returned to the Board, if in order.  The Board intimates 
no opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	STEVEN D. REISS
	Acting Veterans Law Judge
	Board of Veterans' Appeals

 



